                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


DENISE ELDER                                                                              PLAINTIFF

V.                                                                         NO. 4:17CV00066-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the court are Plaintiff’s motion [26] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [27]. For the reasons

set out below, the motion will be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [25] dated July

24, 2018, this court reversed and remanded this case to the Commissioner for further

proceedings. Plaintiff now seeks attorney fees in the amount of $4,866.93 for attorney work

before this court on the ground that Plaintiff was the prevailing party.   Defendant indicates she

has no objection to the requested award because the same is reasonable. Nevertheless,

Defendant points out that any award should be made payable to Plaintiff, instead of counsel, in

accordance with the Supreme Court’s decision in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521

(2010).

          The court, having thoroughly considered the motion, the response, and the applicable

law, finds the requested award is reasonable, and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Acting Commissioner shall promptly pay to Plaintiff a total of $4,866.93 in

attorney fees for the benefit of counsel for Plaintiff.

       This 3rd day of October, 2018.



                                                                 /s/ Jane M. Virden
                                                                  U. S. MAGISTRATE JUDGE




                                                 2
